PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/035,545
Filing Date: 10 May 2016
Appellant(s): Hufnagel et al.



__________________
Keith M. Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12-13, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S Pub. No. 20080092912) in view of Pittet et al. (U.S Patent No. 3966989) and Kubec et al. (J. Agric. Food Chem. 1998, 46, 4334-4340).
Regarding claims 1, 3-6 and 12-13, Robinson discloses a smoking article comprising: an aerosol forming substrate; a heating element configured to heat, but not combust, the aerosol forming substrate (Abstract [0009] and [0058]):
Robinson disclose a compound added to the aerosol forming substrate to release flavor upon heating [0058] but does not expressly disclose the compound releases thiol-containing flavor compound upon heating, Pittet discloses a desire for tobacco products to have flavor of onion (column 3, line 3 to column 4, line 51). Kubec discloses S-methyl cysteine is an important flavor precursor of onion flavor through thermal degradation (from 80 to 200 degree C) (page 4334). Therefore, It would have been obvious to one of ordinary skill In the art at the 
Regarding claim 18, the flavor precursor {S-methyl cysteine) of Kubec is capable of releasing hydrogen sulfide or methanethiol at a temperature of from about 200 degree C to about 450 degree C.
Regarding claims 16 and 19, Robinson further discloses the aerosol forming substrate comprises tobacco (corresponding to the claimed nicotine or a source of nicotine) [0058].

(2) Response to Argument
Appellant essentially argues that the Examiner has failed to consider the art as a whole including portions that teach away from the combination suggested by the Examiner and suggested combining art in a manner that is contrary to accepted wisdom to improperly arrive at a conclusion of obviousness.  Appellant asserts that Pittet discloses some compounds present in onions, such as ethyl methanesulfinate have sulfurous, rotten odor and Pittet only discloses that they have discovered that certain esters of alkanesulfinates acids can provide good vegetable flavor to foodstuffs and provide floral fragrance notes in perfumed compositions and articles and in tobacco products.  Appellant concluded that one of skill in the art would not have incorporated S-methyl cysteine in a tobacco product as suggested by the Examiner.  This argument is not persuasive because the combination of Robinson, Pittet and Kubec as a whole does not teach ethyl methanesulfinate or onions (which might contains ethyl methanesulfinate), the combination actually discloses the flavor precursor (S-methyl cysteine) disclosed by Kubec in the smoking article of Robinson (Robinson discloses a range of operating temperature overlapping with the thermal degradation range taught by Kubec) to produce the desired flavor (onion) as taught by Pittet.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Kubec discloses S-methyl cysteine is an important flavor precursor of onion flavor through thermal degradation (from 80 to 200 degree C) (page 4334). Therefore, It would have been obvious to one of ordinary skill In the art at the time the invention was made to use the flavor precursor (S-methyl cysteine) disclosed by Kubec in the smoking article of Robinson (Robinson discloses a range of operating temperature overlapping with the thermal degradation range taught by Kubec) to produce the desired flavor (onion) as taught by Pittet.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHU H NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        








Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.